Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 17400986, filed on 08/12/2021.  
Claims 1-21 are pending in the current application, and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement (IDS) submitted on 08/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.	Claims 1-21 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of system (machine), method (process) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   

6.	Claim 8 recites A method comprising: receiving, .. a registration request from a first client .. having a first calendar system and associated with the first organization, and sending a response to the registration request to the first client ..; granting, by the first client .. view permission, edit permission, and delete permission to a first calendar of the first calendar system; receiving, .. a registration request from a second client ..having a second calendar system and associated with the second organization, the second calendar system different than the first calendar system, and sending a response to the registration request to the second client ..; granting, by the second client .. view permission, edit permission, and delete permission to a second calendar of the second calendar system; importing .. first calendar information from a first calendar server associated with the first calendar system and second calendar information from a second calendar server provided by the second calendar system and storing the first calendar information and the second calendar information ..; display a shared calendar based on the first calendar of the first calendar system and the second calendar of the second calendar system, receiving .. [a] calendar comparison request from one of the first client .. and the second client .. based on a selection of at least one particular day in the combined calendar; and determining .. a best time from a list of open times on the at least one particular day, scheduling a meeting at the best time on the at least one particular day, .. adding the meeting to the first calendar of the first calendar system based on the edit permission to the first calendar of the first calendar system, .. adding the meeting to the second calendar of the second calendar system based on the edit permission of the second calendar of the second calendar system, and .. transmitting a confirmation of the scheduled meeting to the first client .. and the second client, which is directed to an abstract idea of Certain Methods of Organizing Human Activity, particularly managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), because scheduling meetings is managing interactions between people. Claims 1 and 15 recite a similar abstract idea. 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as at least one processor of a calendar comparison server unaffiliated with a first organization and a second organization, client computing device, a database, the calendar comparison server automatically, A non-transitory computer-readable medium comprising instructions stored thereon that, when executed by at least one processor, causes the at least one processor to perform operations, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). 
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figures 1 and 11 of the Drawings, and paragraphs 25-26, 28-29, 31-33, 40 and 73-78 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 2-7, 9-14 and 16-21 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 2-7, 9-14 and 16-21 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced Figures 1 and 11 of the Drawings, and paragraphs 25-26, 28-29, 31-33, 40 and 73-78 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.


Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

8.	Claims 1-3, 7-10, 14-17 and 21 rejected under 35 U.S.C. 103 as being unpatentable over McPhail (US Patent Publication Number 20120150581 A1 - hereinafter McPhail) in view of McBrearty (US Patent Publication Number 20080134344 A1 - hereinafter McBrearty).

9.	As per Claim 1, McPhail teaches:
A system comprising: a memory; and at least one processor [McPHAIL reads on: Fig. 5, Computing System 50, Processor 504, Main Memory 506, Storage device 510, Storage device 514, Main Memory 516] to: 
receive, by a calendar comparison server unaffiliated with a first organization and a second organization [McPHAIL reads on: Fig. 1, Central calendaring system 10, devices 16, 140, 142; Fig. 2, Central calendaring system 10, Cross-domain Scheduler 20; para 12, "Certain embodiments of the invention provide a centralized calendaring system that performs a variety of automated analysis and mechanization processes deployed as a universal scheduling system that can operate across network domains and between a variety of calendaring systems found on those network domains. In one example, a central calendaring system may be employed to facilitate scheduling of events for a plurality of users of different calendar and/or Email systems. In certain embodiments, resources such as meeting rooms, satellite availability, teleconferencing facilities, projectors, support staff, etc. can also be scheduled, including when the resources are tracked using a calendaring system. For ease of description, resources will be considered a user that can be schedules and prioritized. In the simple example depicted in FIG. 1, central calendaring system 10 communicates with multiple devices 140, 142 and 16, that are typically connected to different network domains and that can operate in different calendar domains."; para 48, "In certain embodiments, the different domains comprise different enterprise systems."; para 27, "The process commences at step 400, when a request for an event is received."; para 48, "In certain embodiments, the different domains comprise different enterprise systems."], ...
... from a first client computing device having a first calendar system and associated with the first organization [McPHAIL reads on: Fig. 1, as above], and ... 
... to the first client computing device [McPHAIL reads on: Fig. 1, as above; para 31, "Step 414 typically includes analyzing one or more preferred (i.e. prioritized) prospective event dates to determine the best possible match or matches for each invitee based on the availability of the invitees. If, at step 414, one or more prospective event dates are considered viable, invitations can be sent at step 416 and, subject to intended attendance by key invitees, the event can be confirmed."]; ... 
... by the first client computing device, to the calendar comparison server [McPHAIL reads on: Figs. 1, 2, para 12, as above; para 17, "In certain embodiments, scheduler 20 can act as a proxy for a user of calendar systems 22; in certain embodiments account access information related to users can be maintained on scheduler 20 but cannot be viewed or accessed directly by central calendaring system 10. In certain embodiments scheduler 20 can be defined as a delegate for the user and typically is granted limited permission to view, create, modify or delete certain calendar events. Accordingly, the central calendaring system 10 and/or scheduler 20 can be configured to maintain account access information or the individual calendar systems can be configured to permit certain accesses by scheduler 20, thereby allowing a wide range of security options to protect calendar information. Additionally, scheduler 20 may mirror information provided by calendar systems 22 in response to individual requests for information. For example, scheduler 20 may request availability information for a user over a given time frame and this information may be maintained until a calendared event is agreed and confirmed."], ... 
... receive, by the calendar comparison server [McPHAIL, as above], ... 
... from a second client computing device having a second calendar system and associated with the second organization, the second calendar system different than the first calendar system [McPHAIL reads on: Fig. 1, devices 16, 140, 142; Fig. 2, Calendar Systems 22; para 14, "Certain embodiments of the invention may be used to coordinate, organize and manage calendared events across multiple calendaring domains, independently of the physical network domain upon which user devices are located. With reference to FIG. 2, central calendaring system 10 may be configured to perform any of a plurality of functions, including maintaining a central calendar for identified users and/or scheduled events; and creating and coordinating events by interrogating and negotiating with two or more different calendar systems 22, which can be implemented using the same or different calendaring systems."; para 48, "In certain embodiments, the different domains comprise different enterprise systems."; para 14, "Scheduler 20 may be embodied in the same physical computing device as central calendaring system 10 and/or may be implemented in a plurality of different computing systems that can be physically remote from one another."; para 50, "In certain embodiments, at least two of the invitees use a calendaring system in different domains."], and ... 
... to the second client computing device [McPHAIL reads on: Fig. 1, paras 12, 14, as above]; ... 
... by the second client computing device, to the calendar comparison server [McPHAIL reads on: Fig. 1, paras 12, 14, as above], ... 
... to a second calendar of the second calendar system [McPHAIL reads on: Fig. 1, paras 12, 14, as above]; 
import, by the calendar comparison server, first calendar information from a first calendar server associated with the first calendar system and second calendar information from a second calendar server provided by the second calendar system [McPHAIL reads on: para 17, "In certain embodiments, scheduler 20 can act as a proxy for a user of calendar systems 22; in certain embodiments account access information related to users can be maintained on scheduler 20 .. Additionally, scheduler 20 may mirror information provided by calendar systems 22 in response to individual requests for information. For example, scheduler 20 may request availability information for a user over a given time frame and this information may be maintained until a calendared event is agreed and confirmed." - mirror information provided by calendar systems 22 is import calendar information] and ... 
... receive, by the calendar comparison server, an automated calendar comparison request [McPHAIL reads on: para 27, "The process commences at step 400, when a request for an event is received. The request may be generated by a user on any calendar system and/or through a dedicated request entry system, which be embodied in a web page or web application. The request may be automatically generated by rule in a calendaring system, a project management system, a social networking environment, a multi-user gaining system, an augmented reality environment, through advertising or any other system that can, for example, initiate or coordinate user activities."; para 28, "At step 402, all meeting invitees are identified. Invitees may be identified directly in the request or can be identified according to predefined rule."] from ... 
... determine, by the calendar comparison server, a best time from a list of open times [McPHAIL reads on: para 3, "Certain embodiments of the invention provide cross-domain and cross-application scheduling tools which enable a user to automatically determine the common availability of multiple persons and/or resources across multiple domains, to determine the first available time for all attendees to meet .."; para 4, "Discrete, strategic capabilities enabled according to certain aspects of the invention may also include an ability to identify and record the nature, desired length, desired location, desired priority, desired participants, and desired relative date range of the to-be-scheduled meeting. Discrete, strategic capabilities enabled according to certain aspects of the invention may also include an ability to analyze all facets of each invitee's schedule to determine actual effective availability, .." - automatically determine the common availability of multiple persons, determine actual effective availability for desired length of scheduled meeting by analyzing all facets of each invitee's schedule is determine, by the calendar comparison server, a best time from a list of open times; para 14, "Central calendaring system 10 may employ a customized, adapted or configured universal scheduler 20 that communicates with each of the calendar systems 22 to determine availability of proposed participants of an event and to request reservation of time for the event and/or to request notification of the user that the event has been calendared."; para 31, as above] ... 
... schedule a meeting at the best time [McPHAIL reads on: para 14, as above - determine availability of proposed participants of an event and to request reservation of time for the event is schedule a meeting at the best time] ...
... the calendar comparison server automatically adding the meeting to the first calendar of the first calendar system [McPHAIL reads on: para 14, as above - request notification of the user that the event has been calendared is adding the meeting to the first calendar of the first calendar system; para 22, "For each calendar system 320-323 registered or incorporated in the universal scheduling system, an agent 330-333 may be deployed in the calendar system 320-323. The agent may include software plug-ins, libraries, scripts, macros or any component that can be integrated with the calendar system 320-323. Agents 330-333 typically perform various functions that enable certain aspects of the invention. For example, agents 330-333 may intercept Email or SMS messages received from universal scheduler 20 and may perform queries, issue invitations, provide status information and/or reserve calendar dates on the host Email system 320-323."] ... 
... the calendar comparison server automatically adding the meeting to the second calendar of the second calendar system [McPHAIL reads on: para 14, as above - request notification of the user that the event has been calendared is adding the meeting to the second calendar of the second calendar system; para 22, as above] ... 
... the calendar comparison server transmitting a confirmation of the scheduled meeting to the first client computing device and the second client computing device [McPHAIL reads on: Fig. 4, Identify invitees 402, Confirm 416; para 14, "In certain embodiments, central calendaring system 10 may be configured to provide notification directly to participants and to directly receive response confirming or declining the event."].
McPhail does not explicitly teach, but McBrearty teaches: 
... a registration request ... send a response to the registration request [McBrearty reads on: Fig. 1, system 100, SERVER 104, 106, CLIENT 110, 112, 114; Fig. 7, RECEIVE REQUEST TO VIEW A SET OF DATES IN CALENDAR 700, IS USER ALLOWED TO ACCESS CALENDAR? 710, PRESENT SET OF DATES TO USER 750; Fig. 8, RECEIVE REQUEST TO CHANGE ACCESS LEVEL FOR USER 800, ADD NEW ENTRY INTO ACCESS LEVEL DATABASE 840; para 6, "The illustrative embodiments provide a computer implemented method, an apparatus, and a computer usable program product for restricting access to a calendar. An engine receives a request from a user to view a set of dates in the calendar. Responsive to receiving the request, the engine determines an access level for the user that identifies a range of viewable dates available to the user. Responsive to determining the access level, the engine presents a limited view of the calendar that comprises the set of dates within the range of viewable dates."] ... 
... grant, ... view permission, edit permission, and delete permission to a first calendar of the first calendar system [McBrearty reads on: Figs. 1, 7, 8, para 6, as above; Fig. 5, access level table 500; para 20, "With reference now to FIG. 2, a block diagram of a data processing system is shown in which illustrative embodiments may be implemented. Data processing system 200 is an example of a computer, such as server 104 or client 110 in FIG. 1, in which computer usable code or instructions implementing the processes may be located for the illustrative embodiments."; para 27, "The illustrative embodiments provide a computer implemented method, an apparatus, and a computer usable program product for restricting access to a calendar. An engine receives a request from a user to view a set of dates in the calendar. In these examples, the set of dates can be one or more dates. The engine determines an access level for the user. The access level identifies a range of viewable dates available to the user. The range of viewable dates may be at least one of a single date, a plurality of dates, a time frame, a date range, or a plurality of date ranges. In response to determining the access level, the engine presents a limited view of the calendar to a user. In one embodiment, the limited view of the calendar comprises a set of dates within the range of viewable dates. In another embodiment, the limited view of the calendar comprises the range of viewable dates."; para 34, "In the illustrative embodiment, the range of viewable dates is the dates in a calendar for which another user is granted rights to view, read, and modify. In one embodiment, the range of viewable dates only includes the dates in the calendar. In another embodiment, the range of viewable dates also includes other information or data entries stored for the identified range of viewable dates. Examples of the data entries include but are not limited to notes, call-in numbers, meeting information, and attachments. Furthermore, in other embodiments, the range of viewable dates may also restrict the rights granted to another user to only view the viewable dates, only read the information in the viewable dates, or only view and read but not modify the data entries in the range of viewable dates."; para 53, "In the illustrative embodiment, a user with access to range of viewable dates 400 has access to all information available between Nov. 1 through Nov. 3, 2006. The user can view, read, and modify any information presented. For example, the user can add additional events similar to event 410 to range of viewable dates 400. The user can also delete event 410 or even edit the information in graphical user interface 420. In another embodiment, the user may be limited to only viewing range of viewable dates 400 and may be unable to view graphical user interface 420. In yet another embodiment, the user may be limited to only viewing and not editing the information presented in range of viewable dates 400."]; ... 
... a registration request ... send a response to the registration request [McBrearty, as above] ... 
... grant, ... view permission, edit permission, and delete permission [McBrearty, as above] ... 
... store the first calendar information and the second calendar information in a database [McBrearty reads on: Fig. 2, system 200, PROCESSING UNIT 206, DISK 226; Fig. 3, USER INTERFACE 310, CALENDAR ENTRIES DATABASE 330, RESTRICTION ENGINE 340; para 33, "Access level database 320 also connects to restriction engine 340. Access level database 320 stores the access level for other users to view the owner's calendar. In particular, access level database 320 stores the range of viewable dates that are available to another user. ..  Furthermore, the range of viewable dates can include partial dates and can be bound by times within the dates. For example, the range of viewable dates can be from 12 A.M. on Feb. 13, 2006 to 3 P.M. on Feb. 16, 2006."; para 34, "In the illustrative embodiment, the range of viewable dates is the dates in a calendar for which another user is granted rights to view, read, and modify. In one embodiment, the range of viewable dates only includes the dates in the calendar. In another embodiment, the range of viewable dates also includes other information or data entries stored for the identified range of viewable dates. Examples of the data entries include but are not limited to notes, call-in numbers, meeting information, and attachments."]; 
transmit, by the calendar comparison server, a user interface associated with scheduling a meeting to at least one of the first client computing device and the second client computing device [McBrearty reads on: Figs. 1-3, as above; Fig. 7, flowchart, PRESENT SET OF DATES TO USER 750; para 30, "FIG. 3 illustrates a calendar management system, in accordance with an illustrative embodiment. Data processing system 300 is a system for managing a calendar for a calendar owner. Data processing system 300 can be implemented as client 110, 112, or 114 of FIG. 1 or as data processing system 200 of FIG. 2."; para 32, "User interface 310 connects to restriction engine 340. A calendar owner interfaces with user interface 310 to manage access to the owner's calendar. User interface 310 can be implemented as any graphical user interface, including but not limited to a browser instance, a toolbar, a drop-down menu in a window, or any combination thereof. In the illustrative embodiment, an owner manages the owner's calendar using a drop-down menu."; para 33, as above; para 46, "In one embodiment, restriction engine 340 further identifies the set of dates and all the data entries associated with the set of dates within the range of viewable dates. Restriction engine 340 then formats the set of dates into a human-readable form and presents the set of dates to the identified user." - Restriction engine 340 then formats the set of dates into a human-readable form and presents the set of dates to the identified user is transmit, by the calendar comparison server, a user interface associated with scheduling a meeting to at least one of the first client computing device and the second client computing device; para 63, "FIG. 7 is a flowchart of a process for restricting access to a calendar, in accordance with an illustrative embodiment. The following process is exemplary only and the order of the steps may be interchanged without deviating from the scope of the invention. The following process can be implemented in a restriction engine, similar to restriction engine 340 of FIG. 3."; para 64, "The process begins with the restriction engine receiving a request to view a set of dates in a calendar (step 700). The restriction engine then determines whether the user is allowed to access the calendar (step 710). The restriction engine makes the determination by identifying the user in an access level database."; para 65, "If the set of dates is within the available range ("yes" output to step 740), then the restriction engine presents the set of dates to the user (step 750), with the process terminating thereafter."], 
the user interface to display a shared calendar based on the first calendar of the first calendar system and the second calendar of the second calendar system [McBrearty reads on: para 43, "Calendar entries database 330 includes the calendar and all data entered into the calendar for data processing system 300. The calendar can be any software program which allows a user to schedule events, to record data, and to share the data stored in the software program with other users. Example calendars include, but are not limited to, the Lotus.RTM. Notes.RTM. and Microsoft Outlook calendars."; para 45, "Restriction engine 340 can be executed in a processing unit, similar to processing unit 206 of FIG. 2. Restriction engine 340 executes instructions to limit the view of a calendar for an identified user based on the access level of the identified user."; para 46, as above; para 47, "In one embodiment, another user can request access to the calendar or request additional access to the calendar. .. Restriction engine 340 then extracts the data associated with the range of viewable dates from calendar entries database 330. Restriction engine 340 then formats and presents the data to the other user."]; ... 
... one of the first client computing device and the second client computing device based on a selection of at least one particular day in the combined calendar [McBrearty reads on: Fig. 6, Requested Date(s) 640, Single date 642; para 60, "FIG. 6 is an example access level request, in accordance with an illustrative embodiment. Access level request 600 can be implemented in data processing system 300. Access level request 600 is a graphical user interface in which another user can request access to a set of dates in a calendar. The set of dates is one or more dates."; para 61, "Access level request 600 includes "To:" entry 610, "From:" entry 620, "User Identification:" entry 630, and "Requested Date(s):" entry 640. "To:" entry 610 indicates the owner of the calendar from whom the other user is requesting access. In the illustrative embodiment, "John Carpenter" is the owner of the calendar. "From:" entry 620 is the other user who is requesting access to the owner's calendar. In the illustrative embodiment, "Billy Bob" is requesting access to "John Carpenter's" calendar. "User Identification:" entry 630 is the user identification for the other user. In the illustrative embodiment, "Billy Bob's" user identification is "Billy_Bob@xyz.com". "Requested Date(s):" entry 640 includes a single date or a range of dates for which the other user is requesting access. The other user can request single date 642, range of dates 644, or both. In the illustrative embodiment, "Billy Bob" is requesting a range of dates. Specifically, "Billy Bob" is requesting "April 15-May 21, 2006"."; para 62, "The illustrative embodiments are not limited to the illustrative example. Access level request 600 can include more or less information. Access level request 600 can also be arranged in a different format. Additionally, user identification entry 630 can be in another form. Furthermore, requested date(s) entry 640 may not be divided into single date 642 and range of dates 644, but may include only a single entry for both options. Moreover, access level request 600 can be used by another user to request a change in the range of viewable dates."]; and ... 
... on the at least one particular day [McBrearty, as above], ... 
... on the at least one particular day [McBrearty, as above], ... 
... based on the edit permission to the first calendar of the first calendar system [McBrearty, as above], ... 
... based on the edit permission of the second calendar of the second calendar system [McBrearty, as above], and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified McPhail to incorporate the teachings of McBrearty in the same field of endeavor of appointment scheduling to include a registration request ... send a response to the registration request, grant, ... view permission, edit permission, and delete permission to a first calendar of the first calendar system, store the first calendar information and the second calendar information in a database, transmit, by the calendar comparison server, a user interface associated with scheduling a meeting to at least one of the first client computing device and the second client computing device, the user interface to display a shared calendar based on the first calendar of the first calendar system and the second calendar of the second calendar system, one of the first client computing device and the second client computing device based on a selection of at least one particular day in the combined calendar, on the at least one particular day, based on the edit permission to the first calendar of the first calendar system, based on the edit permission of the second calendar of the second calendar system. The motivation for doing this would have been to improve the appointment scheduling of McPhail by efficiently communicating calendar openings. See McBrearty, Abstract, "The illustrative embodiments provide a computer implemented method, an apparatus, and a computer usable program product for restricting access to a calendar. An engine receives a request from a user to view a set of dates in the calendar. Responsive to receiving the request, the engine determines an access level for the user that identifies a range of viewable dates available to the user. Responsive to determining the access level, the engine presents a limited view of the calendar that comprises the set of dates within the range of viewable dates.".

10.	As per Claim 2, McPhail in view of McBrearty teaches:
The system of claim 1, the at least one processor [Claim 1, as above] further to 
McPhail does not explicitly teach, but McBrearty further teaches: 
receive a request to approve at least one contact from one of the first client computing device and the second client computing device and store the at least one contact as an approved contact in the database [McBrearty reads on: para 29, "In yet another embodiment, the user can request a change in access level from the owner of the calendar. A change in access level can be a new request for access or a request to update the existing access level. The request for access can request to increase or decrease the range of viewable dates. The engine receives a request from the user to change the access level for the user. In response to receiving an acknowledgment to accept the request to change the access level, the engine updates automatically the access level for the user. To update automatically, the engine fetches the user identification and a requested range of viewable dates from the request to change the access level. The engine then stores the user identification and the requested range of viewable dates in a storage device. The engine then presents the requested range of viewable dates to the user." - A change in access level can be a new request for access or a request to update the existing access level is receive a request to approve at least one contact from one of the first client computing device and the second client computing device; para 33, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified McPhail in view of McBrearty to incorporate the further teachings of McBrearty in the same field of endeavor of appointment scheduling to include receive a request to approve at least one contact from one of the first client computing device and the second client computing device and store the at least one contact as an approved contact in the database. The motivation for doing this would have been to improve the appointment scheduling of McPhail in view of McBrearty by efficiently communicating user requests.  

11.	As per Claim 3, McPhail in view of McBrearty teaches:
The system of claim 1, the at least one processor [Claim 1, as above] further to 
McPhail does not explicitly teach, but McBrearty further teaches: 
receive a request to ban at least one contact from one of the first client computing device and the second client computing device and store the at least one contact as a banned contact in the database [McBrearty reads on: Figs. 1-3, 5, as above, Claim 1; Fig. 7, RECEIVE REQUEST TO VIEW A SET OF DATES IN CALENDAR 700, IS USER ALLOWED TO ACCESS CALENDAR? 710, NO, DENY ACCESS TO VIEW THE SET OF DATES 720; para 40, "In yet another embodiment, each user identified in access level database 320 has an individually defined level of access."; para 41, "Access level database 320 can be created by the calendar owner, be a default setting, or be created by an administrator of the network to which data processing system 300 is connected. The calendar owner can also modify existing data within access level database 320. In the illustrative embodiment, in modifying, the calendar owner has the option of granting another user access to the calendar, of deactivating another user's access to the calendar, .." - deactivating another user's access to the calendar is ban at least one contact; para 42, "Calendar entries database 330 connects to restriction engine 340 and stores data from the calendar in data processing system 300. Calendar entries database 330 is any storage device and can be implemented in the main memory, similar to main memory 208 of FIG. 2, or a hard disk, similar to disk 226 of FIG. 2, of data processing system 300." - Calendar entries database 330 connects to restriction engine 340 and stores data from the calendar in data processing system 300 is store the at least one contact; paras 43, 45, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified McPhail in view of McBrearty to incorporate the further teachings of McBrearty in the same field of endeavor of appointment scheduling to include receive a request to ban at least one contact from one of the first client computing device and the second client computing device and store the at least one contact as a banned contact in the database. The motivation for doing this would have been to improve the appointment scheduling of McPhail in view of McBrearty by efficiently communicating user status.  

12.	As per Claim 7, McPhail in view of McBrearty teaches:
The system of claim 1, the at least one processor further to transmit, by the calendar comparison server, the user interface associated with scheduling a meeting to at least one of the first client computing device and the second client computing device [Claim 1, as above] when 
McPhail does not explicitly teach, but McBrearty further teaches: 
a first user of the first client computing device is an approved contact of a second user of the second computing device and the second user of the second computing device is an approved contact of the first user of the first computing device [McBrearty reads on: Figs. 1-3, 5, 7, 8 as above, Claim 1; paras 29, 33, as above, Claim 2; para 58, "In the illustrative embodiment, row 530 identifies "Jane_Doe@xyz.com" with an access level of "Nov. 1-31, 2006". Thus, in the illustrative embodiment, user Jane Doe has a range of viewable dates of November 1 through Nov. 31, 2006. In row 532, "Billy_Bob@xyz.com" has an access level of "Jan. 6, 1999", "Mar. 18-21, 2004", and "Nov. 1, 2006". Thus, in the illustrative embodiment, user Billy Bob has a combination of single viewable dates and a range of viewable dates. In row 534, "John_Doe@xyz.com" has access to "all" information recorded in the calendar. In other words, user John Doe is not limited to a specific viewable date or range of viewable dates, but can access information on any date in the calendar."; para 61, "Access level request 600 includes "To:" entry 610, "From:" entry 620, "User Identification:" entry 630, and "Requested Date(s):" entry 640. "To:" entry 610 indicates the owner of the calendar from whom the other user is requesting access. In the illustrative embodiment, "John Carpenter" is the owner of the calendar. "From:" entry 620 is the other user who is requesting access to the owner's calendar. In the illustrative embodiment, "Billy Bob" is requesting access to "John Carpenter's" calendar. "User Identification:" entry 630 is the user identification for the other user. In the illustrative embodiment, "Billy Bob's" user identification is "Billy_Bob@xyz.com". "Requested Date(s):" entry 640 includes a single date or a range of dates for which the other user is requesting access. The other user can request single date 642, range of dates 644, or both. In the illustrative embodiment, "Billy Bob" is requesting a range of dates. Specifically, "Billy Bob" is requesting "April 15-May 21, 2006"."], 
the user interface to display a shared calendar based on the first calendar of the first calendar system and the second calendar of the second calendar system [McBrearty reads on: paras 43, 45-47, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified McPhail in view of McBrearty to incorporate the further teachings of McBrearty in the same field of endeavor of appointment scheduling to include a first user of the first client computing device is an approved contact of a second user of the second computing device and the second user of the second computing device is an approved contact of the first user of the first computing device, the user interface to display a shared calendar based on the first calendar of the first calendar system and the second calendar of the second calendar system. The motivation for doing this would have been to improve the appointment scheduling of McPhail in view of McBrearty by efficiently communicating calendar openings.  

13.	As per Claim 8, McPhail teaches:
A method comprising:
The remainder of the claim rejected under the same rationale as Claim 1 above.

14.	As per Claim 9, McPhail in view of McBrearty teaches:
The method of claim 8 [Claim 8, as above], further comprising 
The remainder of the claim rejected under the same rationale as Claim 2 above.

15.	As per Claim 10, McPhail in view of McBrearty teaches:
The method of claim 8 [Claim 8, as above], further comprising 
The remainder of the claim rejected under the same rationale as Claim 3 above.

16.	As per Claim 14, McPhail in view of McBrearty teaches:
The method of claim 8 [Claim 8, as above], further comprising 
The remainder of the claim rejected under the same rationale as Claim 7 above.

17.	As per Claim 15, McPhail teaches:
A non-transitory computer-readable medium comprising instructions stored thereon that, when executed by at least one processor, causes the at least one processor to perform operations comprising:
The remainder of the claim rejected under the same rationale as Claim 1 above.

18.	As per Claim 16, McPhail in view of McBrearty teaches:
The non-transitory computer readable medium of claim 15, the operations [Claim 15, as above] further comprising 
The remainder of the claim rejected under the same rationale as Claim 2 above.

19.	As per Claim 17, McPhail in view of McBrearty teaches:
The non-transitory computer readable medium of claim 15, the operations [Claim 15, as above] further comprising 
The remainder of the claim rejected under the same rationale as Claim 3 above.

20.	As per Claim 21, McPhail in view of McBrearty teaches:
The non-transitory computer readable medium of claim 15, the operations [Claim 15, as above] further comprising 
The remainder of the claim rejected under the same rationale as Claim 7 above.

22.	Claims 4, 5, 11, 12, 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over McPhail in view of McBrearty in further view of Gittelman et al. (US Patent Publication 20070180375 A1 - hereinafter Gittelman).

23.	As per Claim 4, McPhail in view of McBrearty teaches:
The system of claim 1, the at least one processor further to transmit the shared calendar [Claim 1, as above] that 
McPhail does not explicitly teach, but McBrearty further teaches: 
... for each of the first calendar and the second calendar on the shared calendar [McBrearty reads on: paras 43, 45-47, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified McPhail in view of McBrearty to incorporate the further teachings of McBrearty in the same field of endeavor of appointment scheduling to include for each of the first calendar and the second calendar on the shared calendar. The motivation for doing this would have been to improve the appointment scheduling of McPhail in view of McBrearty by efficiently communicating calendar openings.  
McPhail in view of McBrearty does not explicitly teach, but Gittelman teaches: 
... indicates a period of time divided into fifteen minute increments on the particular day, each fifteen minute increment displayed as one of available and unavailable [GITTELMAN reads on: para 36, "A slot view 304 may include various slots within a particular time unit. For example, the day time unit view 202 of FIG. 2 may be divided into various time slots such as quarter hour time slots, half hour time slots, hour time slots and/or a mixture of varying length time slots. Scheduled activities 306 may then be graphically illustrated within the context of the time slots in the slot view 304."; para 37, "While FIG. 3 illustrates a list view 302, and a slot view 304, it should be understood that other views may be implemented as well. For example, a free/busy view showing time slots as free or busy could be implemented. Various nested views could be implemented such as an appointment view within the slot view 304."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified McPhail in view of McBrearty to incorporate the teachings of Gittelman in the same field of endeavor of appointment scheduling to include indicates a period of time divided into fifteen minute increments on the particular day, each fifteen minute increment displayed as one of available and unavailable. The motivation for doing this would have been to improve the appointment scheduling of McPhail in view of McBrearty by efficiently communicating calendar openings. See Gittelman, Abstract, "Displaying a calendar. The method may be practiced, for example, in a computing environment. The method includes creating a calendar layout template as one or more data structures on a computer readable medium. The calendar layout template is independent of specific dates and schedule instances. A schedule of time and/or date specific events is created as one or more data structures on a computer readable medium. The schedule is alterable by user interaction. The calendar layout template is merged with the schedule of time and/or date specific events to create a calendar view in a dynamic fashion such that when the schedule is altered, altered information is merged with the calendar layout template.".

24.	As per Claim 5, McPhail in view of McBrearty in view of Gittelman teaches:
The system of claim 4 [Claim 4, as above], wherein 
McPhail in view of McBrearty does not explicitly teach, but Gittelman further teaches: 
available is shown in a first color and unavailable is shown in a second color different from the first color [GITTELMAN reads on: para 23, "FIG. 1 further illustrates style information 106. The style information 106 may include a data structure that defines various style features. For example, the data structure may include information defining and/or specifying color schemes, fonts, border shading, button shading, and the like."; para 31, "The calendar layout template 102 may further include conditional formatting attributes. Using conditional format attributes, other attributes of the calendar view 108 may be formatted. Virtually any attribute can be conditionally formatted. In one specific example, the day number of a day in may be colored in red if the day is a Saturday or Sunday."; para 48, "Creating a calendar layout template (act 502) may include defining and/or specifying fonts, borders, shading, and the like. .. Shading, color schemes, borders, and the like may be defined within the calendar layout template."; para 49, "In one embodiment, a separate style information data structure may be used to define various features of a calendar view. As illustrated in FIG. 1, style information 106 may be applied to the calendar layout template 102 to create the calendar view 108. The style information 106 may include for example, colors, fonts, shading, calendar style, and the like."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified McPhail in view of McBrearty in view of Gittelman to incorporate the further teachings of Gittelman in the same field of endeavor of appointment scheduling to include available is shown in a first color and unavailable is shown in a second color different from the first color. The motivation for doing this would have been to improve the appointment scheduling of McPhail in view of McBrearty in view of Gittelman by efficiently communicating calendar openings.  

25.	As per Claim 11, McPhail in view of McBrearty teaches:
The method of claim 8 [Claim 8, as above], further comprising 
The remainder of the claim rejected under the same rationale as Claim 4 above.

12.	As per Claim 12, McPhail in view of McBrearty in view of Gittelman teaches:
The method of claim 11 [Claim 11, as above], wherein 
The remainder of the claim rejected under the same rationale as Claim 5 above.

26.	As per Claim 18, McPhail in view of McBrearty teaches:
The non-transitory computer readable medium of claim 15, the operations [Claim 15, as above] further comprising 
The remainder of the claim rejected under the same rationale as Claim 4 above.

27.	As per Claim 19, McPhail in view of McBrearty in view of Gittelman teaches:
The non-transitory computer readable medium of claim 18 [Claim 18, as above], wherein 
The remainder of the claim rejected under the same rationale as Claim 5 above.

28.	Claims 6, 13 and 20 rejected under 35 U.S.C. 103 as being unpatentable over McPhail in view of McBrearty in further view of Qureshi et al. (US Patent Publication 20050267975 A1 - hereinafter Qureshi).

29.	As per Claim 6, McPhail in view of McBrearty teaches:
The system of claim 1, the at least one processor [Claim 1, as above] further to 
McPhail further teaches: 
... the calendar comparison server to determine the best time [McPHAIL reads on: paras 3, , 4, 14, 31, as above, Claim 1].
McPhail does not explicitly teach, but McBrearty further teaches: 
... transmit a schedule event user interface element to at least one of the first client computing device and the second client computing device [McBrearty reads on: Figs. 1-3, 7, paras 30, 32, 33, 46, 63-65 as above, Claim 1; Fig. 4, graphical user interface 420; para 52, "In the illustrative embodiment, event 410 is recorded on Nov. 1, 2006. Event 410 indicates that a staff meeting is scheduled for 1 P.M. on Nov. 1, 2006. Graphical user interface 420 is an expanded window for event 410 and provides detailed information regarding event 410. In the illustrative embodiment, graphical user interface 420 lists organizer 421, participants 422, subject 423, location 424, time 425, and notes 426. In the illustrative embodiment, organizer 421 is "Jane Doe", and participants 422 are "Billy Bob" and "John Doe". Subject 423 of event 410 is "staff meeting" and location 424 is "Bldg. D, Room 102". Time 425 for event 410 is "1 P.M.-2 P.M.". Notes 426 illustrates an "agenda" for event 410. The "agenda" includes "review Project A" and "introduce Project B"."], the schedule user interface element comprising 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified McPhail in view of McBrearty to incorporate the further teachings of McBrearty in the same field of endeavor of appointment scheduling to include transmit a schedule event user interface element to at least one of the first client computing device and the second client computing device. The motivation for doing this would have been to improve the appointment scheduling of McPhail in view of McBrearty by efficiently communicating calendar openings.  
a subject textbox to receive input, a location textbox to receive input, a start date user interface element, an end date user interface element, a text field to receive input about the meeting, and a button to receive a selection to send a calendar request [QURESHI reads on: Fig. 8, Schedule a Meeting, Send, Subject, Location, Start, End, Notes] to ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified McPhail in view of McBrearty to incorporate the teachings of Qureshi in the same field of endeavor of appointment scheduling to include a subject textbox to receive input, a location textbox to receive input, a start date user interface element, an end date user interface element, a text field to receive input about the meeting, and a button to receive a selection to send a calendar request. The motivation for doing this would have been to improve the appointment scheduling of McPhail in view of McBrearty by efficiently communicating calendar openings. See Qureshi, paragraph 6, "Techniques for enabling data sharing within an instant messaging session are described. Users participating in an instant messaging session can submit through the instant messaging session, a request for a data access key that provides access to a user's data, such as personal calendar data. The keys are then exchanged between the users through the instant messaging session. The key exchange enables the users participating in the instant messaging session to access one another's data.".

30.	As per Claim 13, McPhail in view of McBrearty teaches:
The method of claim 8 [Claim 8, as above], further comprising 
The remainder of the claim rejected under the same rationale as Claim 6 above.

31.	As per Claim 20, McPhail in view of McBrearty teaches:
The non-transitory computer readable medium of claim 15, the operations [Claim 15, as above] further comprising 
The remainder of the claim rejected under the same rationale as Claim 6 above.



Conclusion

32.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Norton et al. (US Patent Publication 20110184768 A1) describes a system and method for providing an event planner or time broker with a particular grant of calendar access comprising a date range, particular days of the week, and a particular time interval, to more easily identify a block of time for scheduling the particular event, the invitee calendar being updated in real-time.
Feliberti et al. (US Patent Publication 20160078412 A1) describes a system and method for creating and copying calendar events, such as appointments and meetings, to a plurality of attendee calendars.
Dusseault, Lisa; Whitehead, Jim, “Open Calendar Sharing and Scheduling With CalDAV,” IEEE Computer Society, Mar./Apr. 2005, pp. 81-89, describes calendar interoperability standards. 

33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANITA Y. COUPE, can be reached on 571 270 3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623